                                 EXHIBIT         A -2

                        THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRIST! DIVISION

 SANDPIPER CONDOMINIUM                       §
 COUNCIL OF CO-OWNERS, INC.,                 §
   Plaintiff                                 §
                                             §    Hon. Nelva Gonzales Rainos
 V.                                          §    Civil Action No.: 2:18-cv-00414
                                             §
 LEXINGTON INSURANCE COMPANY,                §
   Defendant.                                §
                                             §



                                 NOTICE OF SUBPOENA

       PLEASE TAKE NOTICE, that pursuant to Federal Rules of Civil Procedure 26, 30, 34,

and 45, Defendant Lexington Insurance Company, by its attorneys, Mound Cotton Wollan &

Greengrass, LLP, will serve the attached subpoena upon Michael Smiley, to produce the

documents described therein,

Dated: May 28, 2019

                                                  By:   Is! Diana E. McMonagle
                                                  Wayne R. Glaubinger
                                                  James M. Dennis
                                                  Diana E. MeMonagle
                                                  Samuel B. Weiss

                                                  Mound Cotton Wollan & Greengrass LLP
                                                  One New York Plaza
                                                  New York, NY 10004
                                                  Telephone: (212) 804-4200
                                                  Fax: (212) 344-8066

                                                   Counsel for Defendant
                                                   Lexington Insurance Company




826111.1
                             CERTIFICATE OF SERVICE
        I, SAMUEL B. WEISS, hereby certify that the foregoing NOTICE OF SUBPOENA was

served on May 28, 2019 on the following parties by sending same via electronic mail to:

                                    William John Chriss
                                    The Snapka Law Firm
                                606 N Carancahua St. Ste 1511
                                   Corpus Christi, TX 78401
                                       (361) 888-7676
                                     Fax: (361) 884-8545
                                    wjchrisspcgmail corn




                                                              SAMUEL B. WEISS




 826111.1
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Penuit tnspection of Promises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                     Southern District of Texas

 Sandpiper Condominium Council of Co-owners, Inc.
                                Plciint/J                                      )
                                   v.                                          )       Civil Action No.         218cv00414
                Lexington Insurance Company

                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                 Michael Smiley
                                                          168 Danube Pass, Boerne Texas 78006
                                                         (Name ofperson to wlosn this subpoena is directed)

      V3Production: YOU ARE COMMANDED to iroduce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Exhibit A



  Place: LSA                                                                             Date and Time:
           ll844Bandera Rd., #436                                                                            06128/2019 10:00am
           Helotes, Texas 78023

       UInspection ofPreniises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the ploperly or any designated object or operation on it.

  Place:                                                                                 Date and Time:



                                                                                          -
        The following provisions of Fed. R. Civ. p. 45 are attached Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:         05/28/2019

                                    CLERK OF COURT


                                            Si,gnature   ofClerk or .Oepuit' Clerk
                                                                                              OR
                                                                                                            LøMMr-     Attorney's signature


                                                                                                                                          Lexington
 The name, address, e-mail address, and telephone number aithe attorney representing ('name ofparty.)
                                                                         , who issues or requests this subpoena, are;
Insurance Company
 Diana E. McMonagle, Mound Cotton et al LL.P, I NY Plz, NY, NY 10004, dmcmonagle©moundcotton.com
                               Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronicnlly stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
A0 B813   (Rev. 02/14) Subpoenato Produce Documents, Information, or Objects o in l'eruiit Inspection ol'Prerniscs inn Civil Action (Page 2)


Civil Action No. 2:18-cv-00414

                                                                 IROOF OP SERVICE
                             (This section should not be filed      it'll/i   i/ic onrI ititlass   required by Fed. R.          C'iv.   P. 45.)



            I       received this subpoena for   (name   ofindividual and title,    11am',)

On (date)



            0        1   served the subpoena by delivering a copy to the named Ie1'soIl as follows:


                                                                                              on t'dae,)                                          or

            0        I   returned the subpoena unexecuted because:



            Unless the subpoena was issued on hehalmof the United States, or one of' its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of




My fees are $                                        for travel and $                               for services, for a total of$                      0.00



                I   declare under penalty   of perjury that this information            is true.




Date:
                                                                                                       Server   v   signature



                                                                                                     Pilnied ,tcune and title




                                                                                                        Server's address


 Additional information regarding attempted service, etc.:
AO   8213   (Rev, 02/14) Subpoena to Produce Documents, lnfornuttion, or Objects or to Permit Inspection                                   of Premises   in a Civil Action(Page 3)


                                 Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                                (ii) disctositig an unretained expert's opinion or information that does
                                                                                                   not describe specific occurrences in dispute and results from the expert's
  (I) For a Trial, Hearing, or Deposlilo,,. A subpoena may command a                               sludy that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                                     (C) Specifying Conditions as an ,thiernaiive. In the circumstances
   (A) within 100 mites ofwliere the person resides, is employed, or                               described in Ritle 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                                         titodifying a sitbpoena, order appearance or production tinder specified
    (B) within the state where the person resides, is employed, or regularly                       conditions if the serving party:
Iransacts business in person, if the person                                                              (I) shows a substantial need for the testimony or material that cannot be
      (I) is a party or a party's otlicor; or                                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                                (II) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                                    (e) Ditties lit Responding to a Stibpoetta.
 (2)   Fr Of/tar Disco lery. A subpoena may command:                                                 (I) Proditchtig                Docn,,,euss or Ek'clronicahly Stored lnforumaiioa. These
  (A) production odocuments, electronically stored information, or
tangible things at a place withIn 100 miles of where the person resides,                  is        procedures apply to producing docitments or electronically stored
employed, or regularly Iransacts business in person; and                                            information:
  (13)   inspection    of premises at the premises      to be inspected.                               (A) liocuntents. A person responding to it subpoena to produce documents
                                                                                                    tuust proilnee them as they are kept in cite ordinary course ot'busincss or
                       l'ersort Subject to       Subpoena; Eiirorce;iient.                          ntust organize and label tltcm to correspond to the categories in the demand,
(d) l'roteeting    a                         a
                                                                                                         (11) Porn, for Producing Elecl,'onically Stored Infonnation Not SpecJied.
 (1) A Po:r/ing tint/tn' Bunk,, or Expanse; So,,ciIo,,; A party or attorney                           in subpoena does not specify a form for producitig electronically stored
responsible for issuing and serving a subpoena must take reasonable steps                           intoruicut inn. lie person responding must prodttce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to lie                                which it is ordinarily maintained or itt a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                                   (C) Eleco'o,zica/lv Stored /qfo,'maiki,r Producedin Oa/,j' One Po,w,, The
enforce lb is ditty and impose an appropriate sand ionwh cIt may include                            pni responding tieed tiot produce the same electronically stored
lost earnings and reasonable attorney's leeson a party or attorney who                               in lbrmtut 100 in more limti one l'ortu.
fails to comply.                                                                                         (I)) luuaccexsiWa Electronically Stored IIIformatIon. The parson
                                                                                                     responding iteed not provide discovery ofelectronically stored int'omuttion
 (2) C'o,i,,na,ul to Produce Maftriuls or Permit Juspection.                                         froni sources that the person idetitities as not reasonably accessible because
  (A) Appearance Not Requii'ed. A person commanded to produce                                       of undue burden or cost. Oui motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to                             order, the person respoutding mtust show that tite infortuation is not
permit the inspection of premises, need not appear in person at the 1,111cc of                       reasonably accessible because ot'tundue burden or cost. If that showing is
production or inspection unless also eotnnuutded to appear lbr a deposition,                         uuttde, the court may nonetheless order discovery from such sources if' the
hearing, or trial.                                                                                   reqiucstitlg Izirty shows good cause, coussideritig the limitatiotis of Rule
   (B) Objections. A person commanded to produce doetttneiics or tangible                            26(li)(2)(C). TIme court nitty specify conditions for thc discovery.
things or to permit inspection may serve au the party or attorney designated
in the subpoena ii written objection to inspecting, copying, test itig, or
                                                                                                    (2) Claiming Privilege or Protection,
sampling any or all oftlic materials or to inspecting the premisesor to                              (A) fl!forlu,Otlofl Withitekl, A person withholding subpoenaed infbrrnatioti
                                                                                                    tuuider a cl;uini that it is privileged or subject to protection as trial.preparation
producing electronically stored information in the form or lbrtits requested.
The objection must be served bel'orc the earlier oltlw time specified tbr                           uuiutri:ul   nuuust:
                                                                                                          Ii) et,u essly make        the claim; and
compliance or 14 days alter the subpoena is served. I Inn oljctiott is made.
the following rules apply:                                                                                iii) tltujl      tIle ullitture oftlte withlteld documents, cotumunications, or
                                                                                                    I:uuua il,le lu istgs ill   mtliuuter lint, without revealing in formation itself
      (1) At any time, on nolice to the commanded person, the serving lxlrty
                                                                                                                                      it



tnay move the court for the district where compliance is required for tin                           puuvilegel or prteetd, will enable the parties to assess the claim.
order compelling production or inspection.                                                             (It Iqliirniaiion Proth,ced. If in lorniation produced itt response to a
       (ii) These acts ti,ay be required only as directed in the order, and the                     sul)pu)euun is suificet to a claini of privilege or of protection as

order must protect a person who is neither a party nor a party's olliccr from                       I rial-prcp;urut ion nituteri:tl, the person tiiaking the claim may tioti l'y any party
 significant expense resulting from compliance.                                                     that reecivcd the itt formation of the claim atid the basis for it, After being
                                                                                                    foIl lied,       party must Promptly return, sequester, or destroy the specified
                                                                                                                     u


                                                                                                    in tturnmiion tituth any copies it has; must tot use or disclose the int'onitatioui
  (3) QuashIng or h,'fodlfying a Subpoena.
    (A) When Required. On timely motion, the court for tIme district where                          until mIte el:tiiti is resolved; titlist take reasonable steps to retrieve the
                                                                                                     iiulmurniatn)tt il'thc party disclosed it before being notified; and may promptly
 compliance is required must quaslt or unoil ify a subpoena that:
       (I) fails to allow a reasonable time to comply;                                               present the information tinder seal to the court for the district where
                                                                                                    eouuphiuncc is required for a determination of the claim. The person who
       (ii) requires a person Co comply beyond tlte geographical limits
                                                                                                     prod need Ihi lit lbrtniution must preserve the in formation until the claim is
 specified in Rule 45(c);
       (lii) requires disclosure ot'privilcgcd or other protected inattcr,-ifuio                     resolved.
 except ion or waiver applies; or
       (iv) subjects a person to undue l,ttrden.                                                     ()   Cutuutu,uuu
                                                                                                     'Flue ennui
                                                                                                                              t.
                                                                                                                    for the district where compliance is requiredand also, alter a
    (B) When Permitted. To protect a person stILtjcct to or atThcted by a
                                                                                                     111,11 ion Ic tu:uuuslirred, the issuing courtmay
                                                                                                                                                         hold in cotttempt a person
 stibpoena, the court for tile district where coinpl iance is rcqttired nay. on
                                                                                                     wltt,. lutuvintm been served, Ibils without adequate excuse to obey the
 motion, qitash or modify the subpoena hit requires:                                                                   lull order related to it.
        (I) disclosing a trade secret or other conlidcntiuti rcscarcli.
                                                                                                     SuhpoL'lus

 development, or commercial information; or



                                                   For access to   siubpoeuutu   mater i:ut, see Fed. R          P       .1    u)   Couuimittee Note (2013).
                                             EXHIBIT A

As used herein, the following terms shall have the meanings specified below:

       1.       This subpoena is directed to Michael Smiley.       Where used herein, the terms

"you," "your," and "yours," shall mean the party to whom this subpoena is directed.

       2.       The term "All Secure" shall refer to All Secure Alarm Systems, LLC, and any

employees, agents, principals, parents, successors, predecessors, and assigns, or other

representative or person acting on their behalf, including but not limited to, John Moreno.

       3.       The terms "and" and "or" shall be construed conjunctively or disjunctively as

necessary to make the request inclusive rather than exclusive; and "any" as used herein means

"each and every" as well as "anyone." The use of the words "include(s)" and "including" shall

be construed to mean "including, but not limited to." The term "all" shall be construed as "all

and such." Use of the singular form of any word includes the plural and vice versa.

        4.      The term "Architectural Division 8" shall refer to Architectural Division 8, Inc.,

and any employees, agents, principals, parents, successors, predecessors, and assigns, or other

representative or person acting on their behalf.

        5.      The term "Board Member" shall refer to any and all members of the Board of

Trustees or Board of Directors of the Sandpiper.

           6.   The term "Borden" shall refer to Borden Insurance and any employees, agents,

principals, successors, predecessors, or other representative or person acting on their behalf.

           7.   The term "Coastal Bend" shall refer to Coastal Bend Siding & Windows, LLC,

and any employees, agents, principals, parents, successors, predecessors, and assigns, or other

representative or person acting on their behalf.




 S26O8.!
        8.     The term "communication" means any transmission of any sort whatsoever, by

one or more persons to one or more persons and/or between two or more persons, by any means

whatsoever, whether oral, written, or in any other form, including but not limited to: letters,

telegrams, teletypes, faxes or telecopies, e-mails, written memoranda and face4o-face

conversations, telephone conversations, or any other document concerning or relating to the

transmission or communication.

        9.     The term "concerning" means, in whole or in part, directly or indirectly referring

to, regarding, connected with, commenting on, responding to, showing, describing, analyzing,

reflecting and constituting.

         10.    The term "Corpus Christi" shall refer to the City of Corpus Christi and any

employees, agents, principals, parents, successors, predecessors, and assigns, or other

representative or person acting on their behalf.

         11.    The term "CPS" shall refer to CPS Insurance Group, and its subsidiaries and

affiliates, and any employees, agents, principals, parents, successors, predecessors, and assigns,

or other representative or person acting on their behalf.

         12.    The term "document(s)" means all written, typed, or printed matter and all

electronic, magnetic or other records or documentation of any kind or description (including,

without limitation, letters, applications, correspondence, telegrams, memoranda, notes, records,

minutes, contracts, agreements, records or notations of telephone or personal conversations,

conferences, interoffice communications, e-mail, microfilm, bulletins, circulars, pamphlets,

photographs, facsimiles, invoices, statements, ledgers, tape recordings, computer print-outs and
                                                                                          and
 worksheets), including drafts and copies not identical to the originals, all photographs

 graphic matter, however produced or reproduced, and all compilations of data from which

                                                   2

 826 108.1
information can be obtained, and any and all writings or recordings of any type or nature, in

your actual possession, custody, or control, including those in the possession, custody, or

control of any and all present or former employees, consultants, accountants, attorneys,

or other agents, whether or not prepared by you. The term "document(s)" in these

requests includes electronically-stored information ("ES!") and/or magnetic data. The term

"document(s)" includes, but is not limited to, e-rnails from the following e-mail address:

smiley49@beerkreek.net.

        13.       The term "Hanson" shall refer to Hanson-inc and/or l-lanson Professional

Services Inc., and its subsidiaries and affiliates, including but not limited to Naismith

Engineering, Inc., and any employees, agents, principals, parents, successors, predecessors, and

assigns, or other representative or person acting on their behalf, including but not limited to,

Mitch Sanchez and Lewis B. Shrier.

        14.       The term "Harvest Interiors" shall refer to Harvest Interiors & Flooring, and its

subsidiaries and affiliates, and any employees, agents, principals, parents, successors,

predecessors, and assigns, or other representative or person acting on their behalf, including but

not limited to, Scott Green.

            15.   The term the "Harvey-related damage" shall refer to the damage allegedly

sustained by Sandpiper at the Property on or about August 25, 2017.

            16.   The term "Lee Little" shall refer to Lee Little's Remodeling & Windstorm

Protection, and any employees, agents, principals, parents, successors, predecessors, and

 assigns, or other representative or person acting on their behalf.

            17.   The term "Lexington" shall refer to the defendant, Lexington Insurance

 Company, and any employees, agents, principals, or other representative or person acting on its

                                                   3


 826108.1
behalf.

          18.     The term "MKA" shall refer to Madsen, Kneppers & Associates, Inc., and any

employees, agents, principals, or other representative or person acting on its behalf.

          19.     The term "NSM" shall refer to NSM Insurance Group and its subsidiaries and

affiliates, and any employees, agents, principals, parents, successors, predecessors, and assigns,

or other representative or person acting on their behalf.

          20.     The term "person" means any person, whether natural or legaL

          21.     The term "Plaintifrs Counsel" shall refer any attorney or their employees,

agents, principals, parents, successors, predecessors, and assigns, or other representative or

person acting on their behalf, including but not limited to, The Snapka Law Firm, William

"Bill" Chriss, Kathryn Snapka, and Ken Fields.

          22.     The term "the Property" shall refer to the property located at 6745 Seacomber

Drive, Corpus Christi, Texas, 78418.

          23.     The term "i'elating to" means, without limitation, embodying, mentioning,

regarding or concerning, directly or indirectly, the subject matter identified in the request.

          24.     The term "Sandpiper" shall refer to the plaintiff, Sandpiper Condominium

Council of Co-owners, Inc., and any employees, agents, or other representative or person acting

on its behalf or under its direction or control.

            25.   The term "SimplexGrinnell" shall refer to Johnson Controls Fire Protection LP,

formerly known as SimplexGrinnell LP,              and any employees, agents, principals, parents,

 successors, predecessors, and assigns, or other representative or person acting on their behalf.

            26.    The term "TMC" shall refer to Taylor Mades Construction, LLC, and any

 employees, agents, principals, or other representative or person acting on its behalf.




 826108.1
        27.     The term "TWIA" shall refer to the Texas Windstorm Insurance Association, and

its subsidiaries and affiliates, and any employees, agents, principals, parents, successors,

predecessors, and assigns, or other representative or person acting on their behalf.

        28.     The term "Unit" or "Units" shall refer to any part of the Property designed and

intended for independent ownership and use as a residential dwelling regardless of type.

        29.     The term "Unit Owner" or "Unit Owners" shall refer to the record owner or co-

owners, whether one or more persons, firms, associations, corporations or other legal entities, of

the fee simple title to a Unit.

         30.    The term "York" shall refer to York Risk Services Group, Inc., and any

employees, agents, principals, or other representative or person acting on its behalf.




                                                   5


 826J 08.1
                                           Instructions

        A.     With respect to each document to be produced, produce all Documents falling

within the scope of the subpoena that are in your possession, custody or control.

        B.     These demands are continuing in nature so as to require you to file supplemental

answers if you obtain further or different information in the future.

        C.     All ESI or magnetic data should be produced in its native format.             Native

means the original form in which a document or file is created by a software application. This

includes all embedded files and metadata of electronic data stored in any medium, including, but

not limited to, electronic mail ("e-mail"), voicerntil, word processing documents and

spreadsheets, audio and video recordings, and any other electronically stored files regardless of

the storage medium in which it resides, including, but not limited to, computer hard drives (for

example, laptops, desktops, and servers), removable storage media (for example, tapes, disks,

cards, and flash memory devices), PDAs, networked drives and optical storage devices such as

CDs and DVDs.

        D.      To the extent that you assert a claim of privilege in responding or objecting to any

discovery requested in these requests and withhold information on the basis of such assertion,

you shall produce privilege logs as follows:

                1.      Privilege logs will be provided in Excel spreadsheet format containing

                sufficient information to identify the document including but not limited to the

                following fields (columns): date; from, to, cc/bce, document type, description and

                basis for withholding/redacting.

                2.      Privilege logs will be served no later than thirty (30) days after the

                production of documents to which the log relates.




 826108.1
                                   Schedule of Documents to be Produced

        1.             All documents concerning the Policy.

        2.             All documents concerning Lexington's investigation and adjustment of the Claim

and or Harvey-Related Damage, including but not limited to the work performed by York and

MKA.

        3.             All documents concerning the Claim.

        4.             All documents concerning on what date the Claim was made.

        5.             All photographs of Harvey-related damage.

        6.             All documents concerning Harvey-related damage.

        7.             All documents concerning the investigation and/or repair of Harvey-related

damage.

        8.             All documents concerning any estimate of the cost to repair the Harvey-related

damage.

        9.             All documents concerning the incurred cost to repair Harvey-related damage.

            10.        All documents concerning the repair of Harvey-related damage.

            11.        All documents related to the basis on which contractors and subcontractors were

selected to repair Harvey-related damage.

            12.        All documents related to Hanson's work on the Property, including, but not

limited to, on what basis Hanson was selected.

            13.        All documents related to estimates and/or work by the following entities at the

Sandpiper Property:

                  a.   Hanson;

                  b. Lee Little;


                                                        7

 826108.1
              c.    Harvest; and



        14.         All documents relating to the decision by Sandpiper to use TMC to perform repair

of Harvey-Related Damage.

        15.         All documents concerning all communications between Sandpiper and each of the

following entities concerning: (i) the Policy; (ii) insurance coverage and/or the absence of

insurance coverage for Harvey-related Damage; (iii) the Property; (iv) the Harvey-related

damage; (v) the Claim; (vi) insurance coverage or the absence of insurance coverage for the

Claim and/or (vii) building code requirements relating to repair of Harvey-related damage:

              a.    All Secure;

              b.    any Board Member;

              c.    any Unit Owner;

              d.    Architectural Division 8;

              e.    Borden;

              f.    CCMS;

              g. Coastal Bend;

              h.    Corpus Christi;

              I.    CPS;

              j.    Hanson;

               k. Harvest Interiors;

               1.   Jaco;

               m. Lee Little;

               n.   Lexington;


                                                     8


 826108,1
                   o. MKA;

                   p. NSM;

                   q.    Plaintiff's Counsel;

                   r.    SimplexGrinnell;

                   s. TMC;

                   t.    TWIA; and

                   u. York

        16.              All documents concerning all communications with any person other than those

listed in Document Request             15   concerning: (i) the Policy; (ii) insurance coverage and/or the

absence of insurance coverage for Harvey-related Damage; (iii) the Property; and/or (iv) the

Harvey-related damage; and/or (v) the Claim; (vii) insurance coverage or the absence of

insurance coverage for the Claim and/or (viii) building code requirements relating to repair of

Harvey-related damage.

            17.          All documents concerning the: (1) ownership of; (ii) responsibility to repair and/or

replace; and/or (iii) right to modify any:

                   a.    Unit Entry Door;

                   b. Terrace window; and

                   c.    Sliding glass door

            I 8.         All contracts, letters of engagements, bids, and any other document concerning

Sandpiper's engagement of, hiring, or otherwise using the services of the following entities

relating to the investigation and/or repair of Harvey-related damage:

                    a.   All Secure;

                    b.   any Board Member;


                                                             9

 826108.1
                 c.    any Unit Owner;

                 d. Architectural Division 8;

                 e.    Borden;

                 f.    CCMS;

                 g. Coastal Bend;

                 h. Corpus Christi;

                 i.    CPS;

             j.        Hanson;

                 k. Harvest Interiors;

                 1.    Jaco;

                 m, Lee Little;

                 n. Lexington;

                 o. MKA;

                 p. NSM;

                 q. Plaintiff's Counsel;

                 r.    SimplexGrinnell;

                 s.    TMC;

                  t.   TWIA; and

                  u.   York

           19.         All contracts, letters of engagements, bids, and any other document concerning

Sandpiper's engagement of, hiring, or otherwise using the services of any person other than those

identified in Document request No. 18 relating to the investigation and/or repair of Harvey-

related damage.


                                                       LIIJ



826108.1
        20.        All documents concerning any replacement or repair to any terrace window and/

or sliding glass door of the Property undertaken from January 1, 2005 to date.

        21.        All documents concerning any replacement or repair to any sliding glass door,

terrace window curb, or sills, undertaken from January     1,   2005 to date.

        22.        All photographs, videos or other depictions or graphic representations concerning

any repairs completed or attempted to the unit entry doors, terrace windows, sliding glass doors,

and/or sliding glass door and terrace window curbs or sills, at any time after completion of

construction of the Property.

        23.        All documents concerning any replacement or repair to any entry doors to units of

the Property undertaken from January 1, 2005 to date.

        24.        All documents containing notes or minutes from any meeting of Sandpiper's

Board of Directors and Board of Trustees between January 1, 2005 and October 10, 2018.

        25,        All documents between you and:

              a.   any Board Member; and

              b. any Unit Owner




                                                    11


 826108.1
